Internet Capital Group

Restrictive Covenant Agreement



In consideration of the July 22, 2005 grant of restricted stock and stock
appreciation rights made to me as an employee of Internet Capital Group
Operations, Inc. (together with Internet Capital Group, Inc., the "Company"), I
hereby agree as follows:

Proprietary Information.

At all times, I will hold in strictest confidence and will not disclose, use,
lecture upon or publish any of the Company's Proprietary Information (defined
below), except as such disclosure, use or publication may be required in
connection with my work for the Company, or unless the Company expressly
authorizes such disclosure in writing. "
Proprietary Information
" shall mean any and all confidential and/or proprietary knowledge, data or
information of the Company, its affiliated entities, any of its partner
companies, investors, and partners, including but not limited to information
relating to financial matters, investments, budgets, business plans, marketing
plans, personnel matters, business contacts, products, processes, know-how,
designs, methods, improvements, discoveries, inventions, ideas, data, programs,
and other works of authorship. Proprietary Information shall also include any
information that the Company is obligated to keep confidential pursuant to the
terms of any nondisclosure agreement. I will not, at any time, improperly use or
disclose any confidential information or trade secrets, if any, of any former
employer or any other person to whom I have an obligation of confidentiality,
and I will not bring into the premises of the Company any unpublished documents
or any property belonging to any former employer or any other person to whom I
have an obligation of confidentiality unless consented to in writing by that
former employer or person.



Assignment of Inventions.

2.1 Proprietary Rights and Inventions. The term "Proprietary Rights" shall mean
all trade secrets, know-how, patents, copyrights and other intellectual property
rights throughout the world. The term "Inventions" shall mean all trade secrets,
inventions, ideas, processes, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques.

2.2 Prior Inventions. I have set forth on the attached Prior Inventions Schedule
a complete list of all Inventions that I have, along or jointly with others,
made prior to the commencement of my employment with the Company that I consider
to be my property or the property of third parties and that I wish to have
excluded from the scope of this Restrictive Covenant Agreement (collectively
referred to as "Prior Inventions"). If no such disclosure is attached, I
represent that there are no prior Inventions. If, in the course of my employment
with the Company, I incorporate a Prior Invention into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Prior Invention. Notwithstanding the foregoing, I agree that I
will not incorporate, or permit to be incorporated, Prior Inventions in any
Company Inventions without the Company's prior written consent.

2.3 Assignment of Inventions. I hereby assign and agree to assign in the future
(when any such inventions or Proprietary Rights are first reduced to practice or
first fixed in a tangible medium, as applicable) to the Company all of my right,
title and interest in and to any and all Inventions (and all Proprietary Rights
with respect thereto) which are created, made conceived or reduced to practice
by me or under my direction or jointly with others during my employment by the
Company, whether or not during normal working hours or on the premises of the
Company (the "Company Inventions"). I will, at the Company's request, promptly
execute a written assignment to the Company of any such Company Invention, and I
will preserve any such Company Invention as part of the Proprietary Information
of the Company.

2.4 Obligation to Keep Company Informed. I will promptly and fully disclose in
writing to the Company all Company Inventions. I agree to assist in every proper
way and to execute those documents and take such acts as are reasonably
requested by the Company to obtain, sustain and from time to time enforce
Proprietary Rights relating to Company Inventions in the United States or any
other country.

No Conflicting Obligation.

I represent that my performance of all the terms of this Restrictive Covenant
Agreement as an employee of the Company does not and will not breach any
Restrictive Covenant Agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree not to enter into, any Restrictive Covenant Agreement
whether written or oral in conflict herewith.



Additional Activities.



4.1 Non-Competition. During the term of my employment with the Company and for
the one (1) year period beginning on the date that my employment with the
Company terminates (other than due to a termination by the Company without
Cause, as defined below), I will not, without the Company's express written
consent, engage in any employment or business activity whose primary business
involves or is related to internet software or services or business to business
commerce using the internet or would otherwise conflict with my employment by
the Company. If the Company terminates my employment without Cause, I will not
engage in any employment or business activity whose primary business involves or
is related to internet software or services or business to business commerce
using the internet for the six (6) month period beginning on the date that my
employment with the Company terminates provided that in connection with such
termination the Company provides me with severance benefits equal to a minimum
of six (6) months of salary at my then current rate of salary paid in accordance
with the Company's normal payroll process (or three (3) months lump-sum salary,
at my election). "Cause" shall mean a finding by the Company that (i) I have
breached my employment, service, noncompetition, nonsolicitation, restrictive
covenant or other similar contract with the Company; (ii) I have been engaged in
disloyalty to the Company, including, without limitation, fraud, embezzlement,
theft, commission of a felony or dishonesty in the course of my employment or
service; (iii) I have disclosed trade secrets or confidential information of the
Company to persons not entitled to receive such information; or (iv) I have
entered into competition with the Company. Notwithstanding the foregoing, if I
have an employment agreement with the Company defining "Cause," then such
definition shall supersede the foregoing definition.

4.2 Non-Solicitation and Non-Hire. During the term of my employment by the
Company and the one (1) year period beginning on the date that my employment
with the Company terminates for any reason (other than due to a termination by
the Company without Cause), I will not either directly or through others,
solicit, hire or attempt to solicit or hire any employee, consultant,
independent contractor or customer of the Company to change or terminate his or
her relationship with the Company or otherwise to become an employee,
consultant, independent contractor or customer to, for or of any other person or
business entity. If the Company terminates my employment without Cause, I will
not either directly or through others, solicit, hire or attempt to solicit or
hire any employee, consultant, independent contractor or customer of the Company
to change or terminate his or her relationship with the Company or otherwise to
become an employee, consultant, independent contractor or customer to, for or of
any other person or business entity for the six (6) month period beginning on
the date that my employment with the Company terminates provided that in
connection with such termination the Company provides me with severance benefits
equal to a minimum of six (6) months of salary at my then current rate of salary
paid in accordance with the Company's normal payroll process (or three (3)
months lump-sum salary, at my election). Notwithstanding the foregoing, general
solicitations of employment published in a journal, newspaper or other
publication of general circulation and not specifically directed towards such
employees, consultants or independent contractors shall not be deemed to
constitute solicitation for purposes of this Section 4.2. I shall not be
prohibited from employing or maintaining as a customer any such person or
business that contacts me on his or her or its own initiative and without any
solicitation on my part.

Return of Company Documents.

Upon termination of my employment with the Company for any reason whatsoever,
voluntarily or involuntarily, and at any earlier time the Company requests, I
will deliver to the person designated by the Company all originals and copies of
all documents and other property of the Company in my possession, under my
control or to which I may have access. I will not reproduce or appropriate for
my own use, or for the use of others, any property, Proprietary Information or
Company Inventions.



Legal and Equitable Remedies.

Because my services are personal and unique, because I have had and will
continue to have access to and have become and will continue to become
acquainted with the Proprietary Information of the Company and because any
breach by me of any of the restrictive covenants contained in this Restrictive
Covenant Agreement would result in irreparable injury and damage for which money
damages would not provide an adequate remedy, the Company shall have the right
to enforce this Restrictive Covenant Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of this Restrictive Covenant Agreement. I agree
that in any action in which the Company seeks injunction, specific performance
or other equitable relief, I will not assert or contend that any of the
provisions of this Restrictive Covenant Agreement are unreasonable or otherwise
unenforceable.



Notices.

Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified below or at such other address as the party shall
specify in writing. Such notices shall be deemed given upon personal delivery to
the appropriate address or if sent by certified or registered mail, three (3)
days after the date of mailing, or if sent by overnight courier upon written
verification of receipt.



Employment.

I agree and understand that nothing in this Restrictive Covenant Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, for any reason.



General Provision

. This Restrictive Covenant Agreement will be governed by and construed
according to the laws of the State of Delaware, as such laws are applied to
Restrictive Covenant Agreements. I acknowledge and agree that I have had an
opportunity to seek advice of counsel in connection with this Restrictive
Covenant Agreement and that the covenants contained herein are reasonable in
geographical and temporal scope and in all other respects. If any court or other
decision-maker of competent jurisdiction determines that any of my covenants
contained in this Restrictive Covenant Agreement, or any part thereof, is
unenforceable because of the duration or geographical scope of such provision,
then, the duration or scope of such provision, as the case may be, shall be
reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced. In case any one
or more of the provisions contained in this Restrictive Covenant Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions of this Restrictive Covenant Agreement, and this Restrictive
Covenant Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. This Restrictive
Covenant Agreement will be binding upon my heirs, executors, administrators and
other legal representatives and will be for the benefit of the Company, it
successors, and its assigns. The provisions of this Restrictive Covenant
Agreement shall survive the termination of employment and the assignment of this
Restrictive Covenant Agreement by the Company to any successor in interest or
other assignee. No waiver by the Company of any breach of this Restrictive
Covenant Agreement shall be a waiver of any preceding or succeeding breach. No
waiver by the Company of any right under this Restrictive Covenant Agreement
shall be construed as a waiver of any other right. The obligations pursuant to
Sections 1 and 2 of this Restrictive Covenant Agreement shall apply to any time
during which I was previously employed, or am in the future employed, by the
Company as a consultant if no other Restrictive Covenant Agreement governs
nondisclosure and assignment of inventions during such period. This Restrictive
Covenant Agreement is the final, complete and exclusive Restrictive Covenant
Agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior restrictive covenant agreements and discussions
between us. No modification of or amendment to this Restrictive Covenant
Agreement, nor any waiver of any rights under this Restrictive Covenant
Agreement, will be effective unless in writing and signed by the party to be
charged. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Restrictive Covenant Agreement.



*****



 

This Restrictive Covenant Agreement shall be effective as of the date set forth
below.

Date: July __, 2005

I have read this Agreement carefully and understand its terms. I have completely
filled out the Prior Inventions Schedule to this Agreement.






Address:

_________________________________

_________________________________

 

Accepted and Agreed to:

INTERNET CAPITAL GROUP OPERATIONS, INC.


690 Lee Road, Suite 310
Wayne, PA 19087






Walter W. Buckley, III



Chairman, CEO and President

Date: July __, 2005

 

 

 

 

Prior Inventions Schedule

FROM: DATE:



SUBJECT: Prior Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Internet Capital Group Operations, Inc. and any of its subsidiaries or
affiliates (the "Company") that have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my engagement by the
Company:



¨

No inventions or improvements.





¨

See below:











¨

Additional sheets attached.



2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

Invention or Improvement Party(ies) Relationship

1.



2.



3.





¨

Additional sheets attached.

